Title: From Thomas Jefferson to Benjamin Stoddert, 30 March 1801
From: Jefferson, Thomas
To: Stoddert, Benjamin



Sir
Washington Mar. 30. 1801.

In your letter of Feb. 18. you were so kind as to tender your continuance in office till I could provide a successor, expressing a [wish at] the same time to be relieved as early in this month as should be p[ossible to do.] it has not been in my power to do this as early as you wished. Genl. Smith is now arrived to take charge of the department, at such particular moment as you may think proper to designate. I beg [leave] to repeat here my acknolegements for the time & leisure which [your ac]comodation has furnished me for [fill]ing a department of […] difficulty & importance. Accept assurances of my high [consideration] & respect.

Th: Jefferson

